PER CURIAM.
Sandra Belote appeals the summary judgment entered in favor of James Riley on the ground that her claims for legal malpractice and breach of fiduciary duty were barred by the five year statute of limitations set forth in sections 516.100 and 516.120(4) RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).